FILED
                                 NOT FOR PUBLICATION
                                                                                 JAN 10 2017
                         UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT



MARIA DE JESUS CORTEZ CANALES,                      No.    10-72783

                Petitioner,                         Agency No. A094-374-872

           v.
                                                    ORDER*
LORETTA E. LYNCH, Attorney General,

                Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Argued and Submitted May 7, 2013
                              Submission Withdrawn June 23, 2015
                                  Resubmitted January 6, 2017
                                     Pasadena, California

Before: PREGERSON and FISHER, Circuit Judges, and GWIN,** District Judge.

       This case is ordered resubmitted January 6, 2017.

       The parties’ joint motion for voluntary dismissal (Dkt. 55), filed December 19,

2016, is GRANTED. The petition is dismissed with prejudice. Each party shall bear its




       *
       This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
         The Honorable James S. Gwin, United States District Judge for the Northern
District of Ohio, sitting by designation.
own fees and costs. This order constitutes the mandate of this court, and the mandate

shall issue forthwith.




                                            2